MARVIN, District Judge.
This ship being lost in this case and the materials sold for $1,682.14, and the cargo appraised at $2,872.25, making an aggregate of $4,559.-39. It is ordered, and decreed, that the libel-lants have, and recover in full compensation for their services, forty-five per cent, upon the net value of the property saved by them; the net value to be ascertained by deducting from the gross value the wharf-age, storage, labor bills in landing and storing the cargo and reshipping it, merchants’ commissions, and other charges; and upon the payment of said salvage, costs, and charges, the marshal restore said cargo to the master of said ship, for and on account of whom it may concern.